Title: Salaries for Congress and Eligibility for Federal Offices, [14 June] 1788
From: Madison, James
To: 


[14 June 1788]

   
   Henry complained that Article I, Section 6, was dangerous in allowing members of Congress to fix their own salaries and to be appointed to federal offices.


Mr. Madison. Mr. Chairman—I most sincerely wish to give a proper explanation on this subject, in such a manner as may be to the satisfaction of every one. I shall suggest such considerations as led the convention to approve of this clause. With respect to the right of ascertaining their own pay, I will acknowledge, that their compensations, if practicable, should be fixed in the constitution itself, so as not to be dependent on congress itself, or on the state legislatures. The various vicissitudes, or rather the gradual diminution of the value of all coins and circulating medium, is one reason against ascertaining them immutably; as what may be now an adequate compensation, might, by the progressive reduction of the value of our circulating medium, be extremely inadequate at a period not far distant.
It was thought improper to leave it to the state legislatures, because it is improper that one government should be dependent on another: and the great inconveniencies experienced under the old confederation, shew, that the states would be operated upon by local considerations, as contradistinguished from general and national interests. Experience shews us, that they have been governed by such heretofore, and reason instructs us, that they would be influenced by them again. This theoretic inconvenience of leaving to congress the fixing their compensations, is more than counterbalanced by this in the confederation; that the state legislatures had a right to determine the pay of the members of congress, which enabled the states to destroy the general government. There is no instance where this power has been abused. In America, legislative bodies have reduced their own wages lower rather than augmented them. This is a power which cannot be abused without rousing universal attention and indignation. What would be the consequence of the Virginian legislature raising their pay to four or five pounds each per day? The universal indignation of the people. Should the general congress annex wages disproportionate to their service, or repugnant to the sense of the community, they would be universally execrated. The certainty of incurring the general detestation of the people will prevent abuse. It was conceived that the great danger was in creating new offices, which would increase the burdens of the people: and not in an uniform admission of all meritorious characters to serve their country in the old offices. There is no instance of any state constitution which goes as far as this. It was thought to be a mean between two extremes. It guards against abuse by taking away the inducement to create new offices, or increase the emoluments of old offices. And it gives them an opportunity of enjoying, in common with other citizens, any of the existing offices which they may be capable of executing. To have precluded them from this, would have been to exclude them from a common privilege to which every citizen is entitled, and to prevent those who had served their country with the greatest fidelity and ability from being on a par with their fellow-citizens. I think it as well guarded as reason requires: More so than the constitution of any other nation.
